GEF/hh
10/4/2018

                     IN THE UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


In Re:                                        )       Case No. 18-10514
                                              )
WILSON LAND PROPERTIES, LLC                   )        Chapter 11
                                              )
                                              )       Judge Arthur Harris
         Debtors                              )
                                              )       MOTION TO SELL REAL ESTATE
                                              )


         Wilson Land Properties, LLC, Debtor in possession, (“Debtor”) moves this Court for

an Order pursuant to 11 USC Sections 102(1)(b)(i), 363(b) and (f) authorizing the sale of the

property of the estate described below free of any interest of any entity other than the estate.

1.       On January 31, 2018 the Debtor filed its voluntary petition for relief under Chapter 11

of Title 11 of the United States Bankruptcy Code.

2.       Debtor has continued in possession of its property and continued to operate and

manage its business as a Debtor in possession pursuant to Sections 1107A and 1108 of the

Bankruptcy Code. No request has been made for the appointment of a Trustee or Examiner

and the United States Trustee has indicated that no official creditor committee is being formed

for this case.

3.       The Court has jurisdiction over this motion pursuant to 28 USC sections 157 and

1334. Venue is proper in this district pursuant to 28 USC sections 1408 and 1409. This is a

core proceeding pursuant to 28 USC section 157(b)(2). The statutory predicate for the relief

sought herein is section 363(b) and (f) of the Bankruptcy Code.




18-10514-aih       Doc 59   FILED 10/09/18        ENTERED 10/09/18 12:02:55           Page 1 of 4
4.      The Debtor seeks to sell a residential property at 7321 Markell Road, Waite Hill,

Ohio. The Debtor proposes to sell the estate’s interest in this real estate for $530,000.00 on

the terms and conditions set forth in the offer to purchase from John J Heublein, attached

hereto as Exhibit A. Buyer has no connection to the Debtor and Buyer seeks to purchase the

property in good faith.

5.      There are several encumbrances upon the property as indicated from the Commitment

attached hereto.

6.      The parties believe that the sale price represents a fair market value price for the

property.

7.      There are numerous holders in interests in this real estate as set forth in the attached

Commitment but it is in the best interest of the estate that the property be sold free and clear

of their interests. Many of the interests as set forth in the Commitment attached are in

dispute.

8.      In order to provide adequate protection of any interests that any of those parties may

have, the Buyer will deposit the sale proceeds into Debtor’s Debtor In Possession account and

Debtor will disburse from the sale proceeds an amount sufficient to pay the real estate taxes in

full. The Debtor will hold the amount of proceeds, net of the amount used to pay real estate

taxes pending further order of the Court. All other interests in the parcel will be transferred to

the net proceeds for distribution pursuant to a later order of this Court, in accordance with the

respective rights and priorities of the holders of any interests in this parcel.

9.      The Realtor selling the property, Michelle Weber, of BHHS Realty, is not related or

connected with the Debtor. The Realtor has informed the Debtor that there have been Twenty

Three (23) showings of the property since July 2018. Only three (3) offers have been




18-10514-aih       Doc 59   FILED 10/09/18        ENTERED 10/09/18 12:02:55          Page 2 of 4
received, two (2) for $500,000.00 and this offer for $530,000.00. Therefore Debtor believes

the current offer is the best offer.

10.     Therefore, Wilson Land Properties, LLC requests that this Court authorize the sale of

the above described real estate, to the proposed purchaser on the terms and conditions set

forth herein.



                                                   Respectfully submitted,

                                                   /s/ Glenn E. Forbes, Esq.
                                                   Glenn E. Forbes, Esq. (0005513)
                                                   FORBES LAW LLC
                                                   Main Street Law Building
                                                   166 Main Street
                                                   Painesville, OH 44077
                                                   Voice: (440) 357-6211 ext. 128
                                                   Fax: (440) 357-1634
                                                   eFax: 1-888-807-6985
                                                   gforbes@geflaw.net
                                                   bankruptcy@geflaw.net




                                       CERTIFICATE OF SERVICE

       I hereby certify that on October 9, 2018, a true and correct copy of the within Motion
was served:

         Via the court’s Electronic Case Filing System on these entities and individuals who
are listed on the court’s Electronic Mail Notice List:

Gregory P. Amend on behalf of Creditor First National Bank of Pennsylvania
gamend@bdblaw.com, grichards@bdblaw.com

Scott D. Fink on behalf of Creditor Eriebank, A Division of CNB Bank,
ecfndoh@weltman.com

Glenn E. Forbes on behalf of Debtor Wilson Land Properties, LLC bankruptcy@geflaw.net,
gforbes@geflaw.net;r45233@notify.bestcase.com




18-10514-aih     Doc 59      FILED 10/09/18    ENTERED 10/09/18 12:02:55         Page 3 of 4
Matthew H. Matheney on behalf of Creditor First National Bank of Pennsylvania,
mmatheney@bdblaw.com, bhajduk@bdblaw.com

Timothy P. Palmer on behalf of Creditor The Huntington National Bank,
timothy.palmer@bipc.com, donna.curcio@bipc.com

Michael J. Sikora, III on behalf of Creditor Chicago Title Insurance Company,
msikora@sikoralaw.com, aarasmith@sikoralaw.com;mtroha@sikoralaw.com

Nathaniel R. Sinn on behalf of Creditor First National Bank of Pennsylvania,
nsinn@bdblaw.com, kslatinsky@bdblaw.com

Andrew M. Tomko on behalf of Creditor Tax Ease Ohio, LLC, atomko@sandhu-law.com ,
bk1notice@sandhu-law.com

Michael S. Tucker on behalf of Creditor Citizens Bank, N.A., mtucker@ulmer.com

Maria D. Giannirakis ust06 on behalf of U.S. Trustee, maria.d.giannirakis@usdoj.gov



                                                   /s/ Glenn E Forbes
                                                   Glenn E. Forbes, Esq. (0005513)
                                                   FORBES LAW LLC




18-10514-aih    Doc 59    FILED 10/09/18      ENTERED 10/09/18 12:02:55          Page 4 of 4
